Order entered April 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00124-CV

                           ALPHA OMEGA CHL, INC., Appellant

                                                 V.

                               BRIAN P. MIN, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07799

                                             ORDER
       We GRANT the April 8, 2015 motion of Sharron Rankin, Official Court Reporter of the

160th Judicial District Court, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed by APRIL 13, 2015.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE